UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7751


ALLEN LEE GODFREY, SR.,

                Plaintiff – Appellant,

          v.

COLONEL BOBBY D. RUSSELL, Superintendent, WVRJ (Western
Virginia Regional Jail); MAJOR GREGORY P. WINSTON, Security
Division Commander - WVRJ; MAJOR AMANDA TUCK, Services
Division Commander - WVRJ; CAPT. C. A. KELLER, Assistant
Services Division Commander - WVRJ; CAPT. ALTIZER; OFFICER
JANET NORWOOD-SMITH, Classification - WVRJ; OFFICER KEVIN
MAHL, Classification - WVRJ; OFFICER ROBERT HENDERSON,
WVRJ;  OFFICER   STEWART EDWARDS,    WVRJ;   OFFICER TREVOR
BRATTON, WVRJ; MAJOR JOSHUA L. SALMON, Security Division
Commander - WVRJ; SGT. DANIEL LINKOUS, Records Supervisor -
WVRJ; OFFICER LEFTWHICH; DR. UZMA ALI, Conmed - WVRJ and
Roanoke City Jail; HEATHER STEVENS, PA, Conmed - WVRJ/RCJ;
MEGAN BAREFIELD, Conmed - WVRJ; ASHLEY RAKES, Conmed -
WVRJ; (JOHN DOE) RATLIFF, Conmed - WVRJ; STEPHANIE WARF,
Mental Health Staff - WVRJ; WVRJ; CONMED WVRJ - Medical
Provider; WVRJ - Mental Health Provider; WYLIE,

                Defendants – Appellees,

          and

OFFICER JOHN DOE,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:14-cv-00476-NKM-RSB)
Submitted:   March 31, 2016                 Decided:    June 29, 2016


Before FLOYD and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allen Lee Godfrey, Sr., Appellant Pro Se. Kevin Michael Gick,
John Chadwick Johnson, FRITH, ANDERSON & PEAKE, PC, Roanoke,
Virginia; Ruth Griggs, Joel Mark McCray, SANDS ANDERSON, PC,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Allen Lee Godfrey, Sr., appeals the district court’s orders

denying   relief     on    his   42   U.S.C.   § 1983   (2012)    complaint     and

denying his motion to alter or amend the judgment.                        We have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm    for     the    reasons    stated   by    the    district    court.

Godfrey v. Russell, No. 7:14-cv-00476-NKM-RSB (W.D. Va. Sept. 24

& Oct. 30, 2015).            We dispense with oral argument because the

facts   and   legal    contentions       are   adequately     presented    in   the

materials     before      this   court   and   argument   would    not    aid   the

decisional process.

                                                                          AFFIRMED




                                          3